Citation Nr: 0315389	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk
INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO), which determined that new and material evidence 
to reopen the claim of service connection for bilateral 
hearing loss and tinnitus had been submitted.  

In September 2002, a hearing at the RO was held before the 
undersigned who is a Veterans Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing is 
of record.

It is noted that the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus had been 
previously denied; as such, the Board is required to make an 
independent determination as to whether the evidence is new 
and material.  This matter is further addressed below.


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the claims addressed by this decision has been 
obtained by the RO.

2. In a July 1989 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus; the 
veteran was notified of that decision the same month, and did 
not initiate an appeal.

3. Evidence associated with the claims file since the July 
1989 rating decision has not been considered previously and 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for bilateral hearing loss and tinnitus.

4. Any current bilateral hearing loss and tinnitus is not 
shown to be related to service or to any in-service 
occurrence or event.  


CONCLUSIONS OF LAW

1. The unappealed July 1989 rating decision that denied 
service connection for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. §§ 7105(c), 5100 et. seq. (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, and 20.1103 (2002).

2. Evidence received since the July 1989 RO decision is new 
and material, and, thus, the claim for service connection for 
bilateral hearing loss and tinnitus is reopened.  38 U.S.C.A. 
§§ 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2001-2002).

3. Bilateral hearing loss was not incurred in or aggravated 
by service nor may bilateral sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.307, 3.309, 3.326, 
3.385 (2002).

4. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The RO has made reasonable efforts to obtain the service 
medical records.  The veteran's medical records from his 
period of service are unavailable, presumably having been 
destroyed in a fire in the early 1970s at the National 
Personnel Records Center (NPRC).  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  In this case, a separation examination is 
available, the veteran has said treatment records closer to 
the time of separation from service were destroyed, and there 
is a current VA examination of record where records were 
reviewed.  Therefore, the VA has met its heightened 
obligation to this veteran where most of the service medical 
records are unavailable.

The veteran first filed a claim for service connection for 
bilateral hearing loss and tinnitus in January 1989.  
Evidence at that time consisted of service separation 
examination, which reflected that the veteran's hearing was 
within normal limits.  The RO denied the claim in July 1989 
and noted that the claimed bilateral hearing loss and 
tinnitus was not shown by the evidence of record.  

A review of the veteran's only separation examination in 
April 1955 reflects that his ears were clinically normal.  No 
audiometric readings were recorded.  Additionally there were 
whisper test results indicating 15/15 for the left ear with 
no results for the right ear.

A private audiogram conducted in January 2001 reflected that 
the veteran reported noise exposure in the past during 
service.  He also reported constant moderate tinnitus in both 
ears.  The findings were a mild to moderate hearing loss 
bilaterally through 2,000 Hertz, sloping to a severe 
sensorineural loss in hearing acuity.  The private report 
also indicated that speech discrimination scores were good 
for the right ear and excellent for the left ear.  
Additionally, immittance test results revealed normal middle 
ear pressure and tympanic membrane compliance for both ears.  
The tone decay test, probing for retrocochlear pathologic, 
was negative at 1,000 Hertz bilaterally.  The diagnosis was 
that the veteran should have a follow up for 
dizziness/vertigo, be considered a candidate for binaural 
amplification after medical clearance and have an annual 
hearing evaluation.

A lay statement from the veteran's friend was received in 
March 2001.  It was noted that the veteran and his friend 
were in the same squadron and that they were not issued any 
ear protection during their flying duties.  Additionally, it 
was noted that there was constant noise not only from flying, 
but also from ground operations.  The statement reported that 
the veteran and his friend were on the flight line next to 
the 93rd Tactical squadron, which was equipped with F-86 type 
jet aircrafts that were constantly checking the engines.  
Furthermore, the friend stated that as a result of being 
subjected to so much noise, he was now wearing hearing aids, 
which were issued to him by the Veterans' Administration.

A VA medical examination in October 2001 noted that the 
veteran's pattern of hearing loss was like that seen in cases 
resulting from excessive noise exposure.  The audiologist 
further stated that the veteran's active duty hearing test 
results would need to be reviewed and hearing evaluation 
conducted in accordance with VA PRA regulations before a 
casual or etiological association of the veteran's hearing 
loss to his reported active duty noise exposure could be 
determined.  The examination reported mild to severe, largely 
sensorineural hearing loss bilaterally with conductive 
component at 250 and 500 Hertz bilaterally.  Good speech 
discrimination bilaterally was also noted.  Tone decay was 
negative at 1000 Hertz for both ears.

On a December 2001 VA audio examination, pure tone thresholds 
were unsuitable for rating purposes.  Additionally, there 
were inconsistencies in October 2001, as well as during the 
December 2001 testing to make a determination regarding the 
type or degree of hearing loss, if any, impossible.  Review 
of the claims file revealed March 1955 testing that showed no 
comprehensive audiological results, possible whisper test 
results indicating 15/15 words presumably for the left ear 
with normal results for the right ear.  The veteran 
complained that he could not hear high-frequency sounds.  He 
also reported that soft voices and any communications in 
noisy environments such as churches were difficult for him.  
Additionally, the veteran reported that he was a crew chief 
on a B25 bomber aircraft and that he worked in the vicinity 
of jet aircraft; however, no hearing protection was provided 
to him.  The veteran also denied recreational noise exposure, 
and that he had minimal noise exposure when he worked for six 
years as an aircraft electrician and during his work at an 
air traffic control center.  The diagnostic assessment was 
that the audiologist was unable to determine the extent or 
type of hearing loss for either ear.  Additionally, abnormal 
acoustic reflex thresholds indicated the possibility of low-
frequency conductive component bilaterally, but the 
inconsistency of the veteran's responses during testing made 
any conclusion regarding possible bilateral hearing loss 
difficult.  As well, the veteran reported onset of tinnitus 
some 20 years ago "or perhaps longer"; bilateral tinnitus; 
and constant, high-pitched, ringing tinnitus.  The diagnostic 
assessment was that due to inconsistent results obtained in 
the October 2001 and the December 2001 examinations, the 
examiner was unable to make any judgments as to the likely 
etiology of the tinnitus.

During the September 2002 Board hearing, the veteran 
testified that he served at Kirtland Air Force during 
service.  He stated that his mission was to support the 
atomic testing in Nevada and he was the crew chief on a B25 
type aircraft.  He stated that he was also constantly flying 
the B25's and they were never issued any ear protecting 
devices.  This he believed was the reason for his hearing 
loss to date.  The veteran also stated that he worked 
alongside the 93rd Fighter Squadron, which was a jet flight 
squadron with F-86 jets.  Additionally, the veteran stated 
that he did not get any earplugs for the noise.  The veteran 
reported that post service he had odd jobs and beginning in 
1975 he worked at a air traffic control center and did not 
have any noise exposure post service.  He was married while 
still in service and his wife first told him that she noticed 
him having hearing loss in 1974 or 1975, or around then.  The 
veteran stated that he did not realize that he had decreased 
hearing or ringing in his ears until approximately 4 or 5 
years after service.   He also stated that he did not go and 
get his hearing checked.  

II. Analysis

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (West 2002).  The Board has therefore 
reviewed this case with the provisions of those laws in mind, 
and finds that VA's duty to assist the appellant in 
developing the evidence pertinent to the claims has been met.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through a rating decision 
and a statement of the case (SOC), and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in June 2001.  Therefore, the RO 
specifically informed the veteran of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should be obtained, nor is there evidence that 
other development is necessary.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West 2002).  As all records 
that can be obtained have been obtained, there is no more 
specific notice indicated in this case.  As it appears that 
all pertinent evidence has been obtained, the Board finds 
that the claims are ready to be reviewed on the merits.  

A. New and Material Evidence

The Board notes that amendments to 38 C.F.R. § 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
As the present claim was filed prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 (2001) 
detailed below.

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection for bilateral hearing loss and tinnitus 
was denied in a July 1989 RO decision.  The veteran was 
notified the same month and did not appeal the RO 
determination.  As a timely appeal of this adverse action was 
not submitted, the Board concludes that the RO's July 1989 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2002).  The evidence of record at that time 
essentially consisted of service medical records, which 
reflected that the veteran's hearing was within normal 
limits.  The RO noted that the claimed hearing loss 
disability was not shown by the evidence of record.

Evidence submitted since the final July 1989 RO decision, 
consists of a January 2001 private audiometric examination, 
an October 2001 VA examination and a December 2001 VA medical 
examination which shows a current hearing loss disability.  
This evidence is sufficient to reopen the veteran's claim for 
service connection for bilateral hearing loss and tinnitus.  
The evidence is new in that it has not been considered 
previously and it is not cumulative of evidence already of 
record.  It is also material as it bears directly and 
substantially upon the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hence, the claim for service 
connection for bilateral hearing loss and tinnitus is 
reopened by new and material evidence.  The Board notes that 
the reopening of the veteran's claim raises a due process 
issue, which was addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the veteran's claim on a de novo 
basis would cause prejudice to the veteran if it was not so 
considered by the RO.  In this case, the RO adjudicated the 
veteran's claim on a de novo basis, therefore, there is no 
prejudice to the veteran in adjudicating his claim.

B. Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and bilateral hearing loss becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

In this case, the veteran is claiming that he has current 
bilateral hearing loss and tinnitus that were incurred in 
service.  The competent evidence does not support his 
contention.  There were no diagnoses of bilateral hearing 
loss or tinnitus on separation examination.  There was no 
showing of complaints, treatment, or diagnosis related to the 
bilateral hearing loss and tinnitus until a private 
examination in January 2001.  It is significant that based on 
the most recent VA audiology examination conducted in 
December 2001, the examiner was unable to offer an opinion as 
to the etiology of the veteran's hearing loss or reported 
tinnitus, and was unable to attribute either disorder to the 
veteran's period of service.  

It is further noted that the veteran has reported a history 
of hearing loss and tinnitus since service to a private 
provider and a VA examiners.  However, this is not competent 
medical evidence of a nexus.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (mere transcription of the veteran's lay 
history by a physician does not constitute competent medical 
evidence).

As such, the Board finds that the evidence is against the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus.  Furthermore, the veteran lacks the 
medical expertise to offer an opinion as to the existence of 
bilateral hearing loss and tinnitus, as well as to medical 
causation of any current disability.  In the absence of 
competent, credible evidence of a medical nexus between his 
current hearing loss or reported tinnitus and service,  
service connection is not warranted on a direct or 
presumptive basis for bilateral hearing loss or on a direct 
basis for tinnitus.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

